
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 549
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Homeland Security Act of 2002
		  to establish the Office for Bombing Prevention, to address terrorist explosive
		  threats, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Bombing Prevention Act of
			 2009.
		2.Bombing
			 prevention
			(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new
			 section:
				
					210F.Office for
				Bombing Prevention
						(a)In
				generalThe Secretary shall establish within the Protective
				Security Coordination Division of the Office of Infrastructure Protection of
				the Department an Office for Bombing Prevention (in this section referred to as
				the Office).
						(b)ResponsibilitiesThe
				Office shall have the primary responsibility for enhancing the ability, and
				coordinating the efforts, of the United States to deter, detect, prevent,
				protect against, and respond to terrorist explosive attacks in the United
				States, including by—
							(1)serving as the
				lead agency of the Department for ensuring that programs designed to counter
				terrorist explosive attacks in the United States function together efficiently
				to meet the evolving threat from explosives and improvised explosive
				devices;
							(2)coordinating
				national and intergovernmental bombing prevention activities to ensure those
				activities work toward achieving common national goals;
							(3)conducting analysis
				of the capabilities and requirements necessary for Federal, State, local, and
				tribal governments to deter, prevent, detect, protect against, and assist in
				any response to terrorist explosive attacks in the United States by—
								(A)maintaining a
				national analysis database on the capabilities of bomb squads, explosive
				detection canine teams, tactics teams, and public safety dive teams; and
								(B)applying the
				analysis derived from the database described in subparagraph (A) in—
									(i)evaluating
				progress toward closing identified gaps relating to national strategic goals
				and standards; and
									(ii)informing
				decisions relating to homeland security policy, assistance, training, research,
				development efforts, testing and evaluation, and related requirements;
									(4)promoting secure
				information sharing of sensitive material and promoting security awareness,
				including by—
								(A)operating and
				maintaining a secure information sharing system that allows the sharing of
				critical information relating to terrorist explosive attack tactics,
				techniques, and procedures;
								(B)educating the
				public and private sectors about explosive precursor chemicals;
								(C)working with
				international partners, in coordination with the Office for International
				Affairs of the Department, to develop and share effective practices to deter,
				prevent, detect, protect, and respond to terrorist explosive attacks in the
				United States; and
								(D)executing national
				public awareness and vigilance campaigns relating to terrorist explosive
				threats, preventing explosive attacks, and activities and measures underway to
				safeguard the United States;
								(5)assisting State,
				local, and tribal governments in developing multi-jurisdictional improvised
				explosive devices security plans for high-risk jurisdictions;
							(6)helping to ensure,
				in coordination with the Under Secretary for Science and Technology and the
				Administrator of the Federal Emergency Management Agency, the identification
				and availability of effective technology applications through field pilot
				testing and acquisition of such technology applications by Federal, State,
				local, and tribal governments to deter, prevent, detect, protect, and respond
				to terrorist explosive attacks in the United States;
							(7)coordinating the
				efforts of the Department relating to, and assisting departments and agencies
				of Federal, State, local, and tribal governments, and private sector business
				in, developing and implementing national explosives detection training,
				certification, and performance standards;
							(8)ensuring the
				implementation of any recommendations in the national strategy required under
				section 210G, including developing, maintaining, and tracking progress toward
				achieving objectives to reduce the vulnerability of the United States to
				terrorist explosive attacks;
							(9)developing, in
				coordination with the Administrator of the Federal Emergency Management Agency,
				programmatic guidance and permitted uses for bombing prevention activities
				funded by homeland security assistance administered by the Department;
				and
							(10)establishing and
				executing a public awareness campaign to inform the general public and private
				sector businesses on ways they can deter, detect, prevent, protect against, and
				respond to terrorist explosive attacks in the United States, that—
								(A)utilizes a broad
				spectrum of both mainstream and specialty print, radio, television outlets, and
				the Internet;
								(B)utilizes small and
				disadvantaged businesses, as defined under the Small Business Act (15 U.S.C.
				631 et seq.); and
								(C)ensures that the
				public awareness messages under the campaign reach and are understandable to
				underserved populations, including—
									(i)persons with
				physical and mental disabilities, health problems, visual impairments, hearing
				impairments, limited English proficiency, and literacy barriers;
									(ii)socially and
				economically disadvantaged households and communities;
									(iii)the elderly;
				and
									(iv)children.
									(c)Limitation on
				statutory constructionNothing in this section shall be construed
				to affect the authority of the Administrator of the Federal Emergency
				Management Agency, the Director of the United States Secret Service, or the
				Attorney General of the United States.
						(d)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$10,000,000 for
				fiscal year 2010;
								(B)$25,000,000 for
				each of fiscal years 2011 through 2013; and
								(C)such sums as may
				be necessary for each subsequent fiscal year.
								(2)AvailabilityAmounts
				made available pursuant to paragraph (1) are authorized to remain available
				until expended.
							(e)Enhancement of
				explosives detection canine resources and capabilitiesTo enhance the Nation’s explosives
				detection canine resources and capabilities the Secretary of Homeland Security
				shall, by partnering with other Federal, State, local, and tribal agencies,
				nonprofit organizations, universities including historically black colleges and
				universities and minority serving institutions, and the private sector—
							(1)within 270 days after the date of the
				enactment of this subsection—
								(A)develop a pilot
				program that includes a domestic breeding program for purpose-bred explosives
				detection canines; and
								(B)increase the current number of capability
				assessments of explosives detection canine units to identify common challenges
				and gaps in canine explosives detection, to provide for effective domestic
				preparedness and collective response to terrorism, and to inform grant guidance
				and priorities, consistent with national capabilities database efforts;
								(2)continue development of a scientifically
				based training curriculum to enhance consensus-based national training and
				certification standards to provide for effective domestic preparedness and
				collective response to terrorism through the effective use of explosives
				detection canines for explosives detection canines; and
							(3)continue
				engagement in explosives detection canine research and development activities
				through partnerships with the Science and Technology Directorate and the
				Technical Support Working Group.
							210G.National
				strategy
						(a)In
				generalThe Secretary shall
				develop and periodically update a national strategy to prevent and prepare for
				terrorist explosive attacks in the United States.
						(b)DevelopmentNot later than 90 days after the date of
				the enactment of this section, the Secretary shall develop the national
				strategy required under subsection (a).
						(c)ReportingNot later than six months after the date of
				the submission of the report regarding each quadrennial homeland security
				review conducted under section 707, the Secretary shall submit to the Committee
				on Homeland Security of the House of Representatives and the Committee on
				Homeland Security and Governmental Affairs of the Senate a report regarding the
				national strategy required under subsection (a), which shall include
				recommendations, if any, for deterring, preventing, detecting, protecting
				against, and responding to terrorist attacks in the United States using
				explosives or improvised explosive devices, including any such recommendations
				relating to coordinating the efforts of Federal, State, local, and tribal
				governments, emergency response providers, and the private
				sector.
						.
			(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 210E the following new items:
				
					
						Sec. 210F. Office for Bombing Prevention.
						Sec. 210G. National
				strategy.
					
					.
			3.Explosives
			 technology development and transfer
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following new sections:
				
					318.Explosives
				research and development
						(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, the Attorney
				General, the Secretary of Defense, and the head of any other relevant Federal
				department or agency, shall ensure coordination and information sharing
				regarding nonmilitary research, development, testing, and evaluation activities
				of the Federal Government relating to the detection and prevention of,
				protection against, and response to terrorist attacks in the United States
				using explosives or improvised explosive devices, and the development of tools
				and technologies necessary to neutralize and disable explosive devices.
						(b)Leveraging
				military researchThe
				Secretary, acting through the Under Secretary for Science and Technology, and
				in coordination with the Under Secretary for National Protection and Programs,
				shall coordinate with the Secretary of Defense and the head of any other
				relevant Federal department or agency to ensure that, to the maximum extent
				possible, military policies and procedures, and research, development, testing,
				and evaluation activities relating to the detection and prevention of,
				protection against, and response to terrorist attacks using explosives or
				improvised explosive devices, and the development of tools and technologies
				necessary to neutralize and disable explosive devices, are adapted to
				nonmilitary uses.
						319.Technology
				transfer
						(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, shall establish
				a technology transfer program to facilitate the identification, modification,
				and commercialization of technology and equipment for use by Federal, State,
				and local governmental agencies, emergency response providers, and the private
				sector to deter, prevent, detect, protect, and respond to terrorist attacks in
				the United States using explosives or improvised explosive devices.
						(b)ProgramThe
				activities under the program established under subsection (a) shall
				include—
							(1)applying the
				analysis conducted under section 210F(b)(3) of the capabilities and
				requirements of bomb squad, explosive detection canine teams, tactical teams,
				and public safety dive teams of Federal, State, and local governments, to
				determine the training and technology requirements for Federal, State, and
				local governments, emergency response providers, and the private sector;
							(2)identifying available technologies designed
				to deter, prevent, detect, protect, or respond to terrorist attacks using
				explosives or improvised explosive devices that have been, or are in the
				process of being, developed, tested, evaluated, or demonstrated by the
				Department, other Federal agencies, the private sector, foreign governments, or
				international organizations;
							(3)reviewing whether a technology described in
				paragraph (2) may be useful in assisting Federal, State, or local governments,
				emergency response providers, or the private sector in detecting, deterring,
				preventing, or responding to terrorist attacks using explosives or improvised
				explosive devices; and
							(4)communicating to
				Federal, State, and local governments, emergency response providers, and the
				private sector the availability of any technology described in paragraph (2),
				including providing the specifications of any such technology, indicating
				whether any such technology satisfies appropriate standards, and identifying
				grants, if any, available from the Department to purchase any such
				technology.
							(c)Working
				groupTo facilitate the transfer of military technologies, the
				Secretary, acting through the Under Secretary for Science and Technology, in
				coordination with the Secretary of Defense, and in a manner consistent with
				protection of sensitive sources and methods, shall establish a working group to
				advise and assist in the identification of military technologies designed to
				deter, prevent, detect, protect, or respond to terrorist explosive attacks that
				are in the process of being developed, or are developed, by the Department of
				Defense or the private
				sector.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following new items:
				
					
						Sec. 318. Explosives research and development.
						Sec. 319. Technology
				transfer.
					
					.
			4.GAO study of
			 explosives detection canine teamsSection 1307(f) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 121
			 Stat. 395) is amended by striking utilization and all that
			 follows through the end of the sentence and inserting utilization of
			 explosives detection canine teams, by the Transportation Security
			 Administration and all other agencies of the Department of Homeland Security
			 that utilize explosives detection canines, to strengthen security and the
			 capacity of explosive detection canine detection teams of the
			 Department..
		5.Report on canine
			 procurement activitiesThe
			 Secretary of Homeland Security shall submit a report to the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate by not later than 180 days
			 after the date of the enactment of this Act examining the administration of
			 canine procurement activities by the Department of Homeland Security to deter,
			 prevent, detect, and protect against terrorist explosive attacks in the United
			 States, that includes consideration of the feasibility of reducing the price
			 paid for the procurement of untrained canines, including by utilizing an
			 expanded pool of breeds, procuring canines from domestic breeders, and
			 acquiring canines from animal shelters, rescue societies, and other
			 not-for-profit entities.
		
	
		
			Passed the House of
			 Representatives February 3, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
